DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Applicant’s submission filed 09 November 2020 [hereinafter Response], where:
Claims 1, 2, 6-9, 13-16, and 20 have been amended.
Claims 5, 12, 19, 21 and 22 have been cancelled.
Claims 1-4, 6-11, 13-18, and 20 are pending.
Claims 1-4, 6-11, 13-18, and 20 are rejected.
Claim Objections
3.	The objection to claim 22 is withdrawn in view of the cancellation of the claim.
4.	Claims 1, 8, and 15 are objected to because of the following informalities: 
Claim 1, line 6, “the second plurality of digital posts” should read --a second plurality of digital posts--.
Claim 1, line 11, “a second plurality of digital posts” should read --the second plurality of digital posts-- 
Claim 1, line 13, “a least a first content feature” should read --at least a first content feature--.
Claim 8, line 7, “the second plurality of digital posts” should read --a second plurality of digital posts--.
Claim 8, line 12, “a second plurality of digital posts” should read --the second plurality of digital posts-- 
Claim 8, line 14, “a least a first content feature” should read --at least a first content feature--.
Claim 15, line 8, “the second plurality of digital posts” should read --a second plurality of digital posts--.
Claim 15, line 15, “a second plurality of digital posts” should read --the second plurality of digital posts-- 
Claim 15, line 17, “a least a first content feature” should read --at least a first content feature--.
Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 112(d)
5.	The rejection under Section 112(d) to claims 21 and 22 is withdrawn in view of the cancellation of these claims.
Claim Rejections - 35 U.S.C. § 103
6.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
9.	Claims 1, 3, 6, 8, 10, 13, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Cao et al., “Inferring Crowd-Sourced Venues for Tweets,” (IEEE Int’l Conference on Big Data, October 29, 2015) [hereinafter Cao] in view of U.S. Published Patent Appl’n 20170140285 to Dotan-Cohen et al. [hereinafter Dotan-Cohen], and Yu et al., “Visual and Textual Sentiment Analysis of a Microblog using Deep Convolutional Neural Networks,” Algorithms (21 June 2016) [hereinafter Yu].
Regarding claim 1, Cao teaches a method of generating a predictive model of categories of venues visited by a user, the method comprising:
training a . . . Neural Network (Cao at p. 644, left column, “III.C, Ranking Geo-located Venues”, first partial paragraph, teaches we use a Support Vector Machine (Scikit-learn <http://scikit-learn.org>) (that is, training a . . . Neural Network)) by:
extracting a content feature from each of a first plurality of digital posts to an online social media platform associated with a plurality of users (Cao at p. 641, right column, “II.B Data Preprocessing & Labeling,” last full paragraph, teaches identify[ing] those tweets with text containing mention of a Foursquare venue name geo-located in the neighborhood of a tweet (text produced by extracting a content feature from each of a plurality of digital posts . . . .); Cao, right column of p. 641, “B. Data Preprocessing & Labeling,” first paragraph, teaches [t]o provide ground truth for training and evaluation, we need the geo-location and venue of each tweet . . . Thus we decided to use geotagged tweets for experiments (that is, a first plurality of digital posts to an online social media platform with a plurality of users)), 
extracting metadata associated with each of the second plurality of digital posts (Cao at p. 641, right column, Section II.B, first full paragraph, teaches using geotagged tweets (extracting metadata associated with each of the plurality of digital posts)),
determining venue categories each associated with a digital post of the first plurality of digital posts based on the extracted metadata (Cao right column, Section II.B, first full paragraph, teaches geographic information of a determining venue categories  each associated with a digital post of the first plurality of digital posts based on the extracted metadata); correspondingly, see Specification ¶ 0058, which discloses a training process 400 in which ground-truth labels are derived from timestamp metadata), and
optimizing one or more parameters of a predictor model (Cao at p. 644, left column, Section VI, last partial paragraph, teaches [a] common use of SVMs is to train a separate one-against-all model (predictor model); see also PGPUB ¶ 0060 in which “parameters of a predictor model may be optimized . . . based on the association between the determined ground-truth labels and the at least one content feature extracted”, which Examiner notes corresponds to a SVM) based on an association between the determined venue categories and the extracted content features (Cao at p. 641, right column, Section II.B, last full paragraph, teaches that [t]he venue information (venue category) serves only as ground truth labels (association with the extracted content features) for our experiments);
extracting a plurality of content features (Cao, right column of p. 640, II.A. Data Collection,” second partial paragraph, teaches [u]sing the Foursquare API . . . we collected all the non-private venues within the bounding box, then collected all tips associated with each of these venues (that is, extracting a plurality of content features)) from a second plurality of digital posts to an online social media platform associated with a first user (Cao, right column of p. 640, “II.A. Data Collection,” first a second plurality of digital posts to an online social media platform); Cao, left column of p. 641, “II.A. Data Collection,” first partial paragraph, teaches [t]he Foursquare API also provides also provides the corresponding Twitter account of a Foursquare user, if one exists . . . to identify the same user across different social networks (that is, the same user an association, being from a second plurality of digital posts to an online social media platform associated with a first user)), the plurality of content features comprising a least a first content feature from a first digital post indicative of a first venue and a second content feature from a second digital post indicative of a second venue different from the first venue (Cao, left column of p. 645, “IV.B. Experimental Results,” first paragraph, teaches we are interested in inferring which specific branch of a store 11 tweet was posted at, from multiple venues of a chain store distributed over the San Francisco Bay Area (that is, tweets over multiple venues are a first digital post indicative of a first venue and a second content feature from a second digital post indicative of a second venue different from the first venue). Such inference is useful for business analysis of chain stores. For example, inferring that a tweet was posted at the Starbucks at Berkeley or the Starbucks at Stanford can facilitate better understanding of user purchasing behavior at different campuses, or deciding on whether to conduct a campus promotion at Berkeley and/or Stanford);
aggregating the plurality of content features (Cao, Fig. 2, teaches (note, Examiner’s annotations within the bounded text box):


    PNG
    media_image1.png
    562
    633
    media_image1.png
    Greyscale

Cao, at p. 641, left column, “II.A. Data Collection”, first full paragraph, teaches [a] heterogeneous social network (that is, a plurality of digital posts) can be constructed based on the multiple types of entities and relationships we collected (that is, “collected” is aggregating, where “multiple types of entities and relationships” being aggregating the plurality of content features));
inferring a frequency . . . of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features (Cao, right column of p. 643 to left column of p. 644, “III. Venue Inference Method, C. Ranking Geo-located Venues,” first paragraph, teaches [b]ased on features extracted from our constructed social network and available geographic data, we can now estimate the existence of probability of any given link between tweets and venues. That is to say, we can estimate                         
                            P
                            
                                
                                    y
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    =
                                    1
                                
                            
                        
                    , the probability (that is, inferring) of ti being posted at vp (that is, a probability determination is inferring a frequency . . . of visits) [using] a support Vector Machine (Scikit-Learn) with a linear kernel and default parameters as the classifier. Probability estimates are enabled as output and features (that is, the probability output is inferring a frequency . . . of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features); see Cao, left column of p. 641, “II. Dataset, A. Data Collection,” first partial paragraph, which in relation to training data formation on venue frequency, teaches [that] we collected the mayorship information [of Foursquare], which denotes the user who had the most checkin records at a particular venue) using the . . . Neural Network including the optimized predictor model (Cao at p. 644, left column, “III.C, Ranking Geo-located Venues”, first partial paragraph, teaches we use a Support Vector Machine (Scikit-learn <http://scikit-learn.org>) (using a . . . neural network)) . . . ; and
determining at least one venue category of the plurality of venue categories associated with the second plurality of digital posts (Cao at p. 640, left column, “I. Introduction”, teaches that we present Venue Inference for Tweets (Vit) (that is, determining at least one venue category of the plurality of venue categories associated with the second plurality of digital posts)) . . . , wherein each venue category corresponds to a respective plurality of venues (Cao at p. 642, right column, “III.A. Exploiting the Social Network”, last partial paragraph, teaches vp is Chef Chu’s in Los Altos, vq is Cooking Papa in Mountain View (that is, respective plurality of venues), and both of them belong to the [venue] category Chinese restaurant (that is, each venue category corresponds to a respective plurality of venues)).
Though Cao teaches venue inference through machine learning prediction, Cao, however, does not explicitly teach -
* * *
inferring . . . a regularity of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features . . . , wherein the inferred frequency is a number of occurrences of the visits to each of the plurality of venue categories within a specific time period, and the inferred regularity is a measure of time intervals between the visits to each of the plurality of venue categories; and
determining . . . based on at least one of the inferred frequency of visits to each of the plurality of venue categories exceeding a threshold number of occurrences and the inferred regularity of visits to each of the plurality of venue categories exceeding a threshold measure of time, . . . .
But Dotan-Cohen teaches -
* * *
inferring . . . a regularity of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features . . . , the inferred regularity is a measure of time intervals between the visits to each of the plurality of venue categories (Dotan-Cohen ¶ 0064 teaches characterize[ing] contextual information associated with the user activity event, such as determining that a location associated with the activity corresponds to a . . . venue of interest to the user (such as the user’s home, work, gym, or the like) based on the frequency of user visits. For example, the user’s home hub may be determined . . . to be the location where the user spends most of her time between 8 PM and 6 AM. (that is, the inferred regularity is a measure of time intervals between the visits to each of the plurality of venue categories)); and
determining . . . based on at least one of the inferred frequency of visits to each of the plurality of venue categories exceeding a threshold number of occurrences and the inferred regularity of visits to each of the plurality of venue categories exceeding a threshold measure of time (Dotan-Cohen ¶ 0025 teaches [a] confidence score may be based on the strength of the pattern, which may be determined by the number of observations used to determine a pattern, how frequently the user activity is consistent with the pattern, the age or freshness of the activity observations, the number of features in common with the activity observations that make up the pattern, or similar measurements. . . . [A] minimum confidence score may be needed before using the activity pattern to provide such experiences or the services . . . such that only activity patterns having a 0.6 (or greater) likelihood of predicting user activity may be considered (that is, determining . . . based on at least one of the inferred frequency of visits to each of the plurality of venue categories exceeding a threshold number of occurrences); Dotan-Cohen ¶ 0126 teaches once an activity pattern is determined, it can be used to determine that a probable future activity event will occur at a future time (that is, inferred regularity of visits) that is a threshold time from a present time (e.g., at or within three hours, twelve hours, one day, five days, two weeks, etc., from the current time) by analyzing the exercise pattern and/or current or recent information about user activity (that is, the inferred regularity of visits to each of the plurality of venue categories exceeding a threshold measure of time)), . . . .
Cao and Dotan-Cohen are from the same or similar field of endeavor. Cao teaches geo-locating the venue of a tweet can facilitate a better understanding of a user’s geographic context for provisioning services. Dotan-Cohen teaches determining user activity patterns to infer user intent or predict future activity of the user via a neural network. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify Cao pertaining to geo-location of tweets with user activity pattern inferences of Dotan-Cohen.
The motivation for doing so is so that inferred user intent or predicted future actions may be used to provide improved user experiences. (Dotan-Cohen, Abstract).
Though Cao and Dotan-Cohen teach venue inferences via machine learning techniques including neural networks, the combination of Cao and Dotan-Cohen, however, does not explicitly teach doing so through a “Convolutional Neural Network.” 
But Yu teaches using “deep convolutional neural networks” for visual sentiment analysis on a dataset collected from a social media network including text and related images. (Yu, Abstract).
Cao, Dotan-Cohen, and Yu are from the same or similar field of endeavor. Cao teaches geo-locating the venue of a tweet can facilitate a better understanding of a user’s geographic context for provisioning services. Dotan-Cohen teaches determining user activity patterns to infer user intent or predict future activity of the user via a neural network. Yu teaches deep learning models in a convolutional neural network to generate sentiment analysis of social media network data. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s Cao pertaining to geo-location of tweets with user activity pattern inferences of Dotan-Cohen via the convolutional neural network of Yu.
The motivation for doing so is to improve data processing performance of social media network data by use of a convolutional neural network. (Yu at p. 3, “1. Introduction,” first partial paragraph).
Regarding claim 3, the combination of Cao, Dotan-Cohen, and Yu teaches all of the limitations as described in claim 1 above.
Cao further teaches wherein the extracting the first content feature from the first digital post comprises extracting at least one of a first visual content feature and a first textual content feature from the first digital post (Cao at p. 642, left column, Section III, first paragraph, teaches visual content features and textual content feature extraction are treated equally, recognizing that [s]imilarly to the object recognition task (first visual content feature) where a fixed set of objects (first visual content feature and first textual content feature) are ranked according to how each is to be in an image [16], we rank the set of candidate venues); and
wherein the extracting the second content feature from the second digital post comprises extracting at least one of a second visual content feature and a second textual content feature from the second digital post (Cao at p. 642, left column, Section III, first paragraph, teaches visual content features and textual content feature extraction because either content form is treated [s]imilarly to [an] object recognition task (second visual content feature) where a fixed set of objects (second visual content feature and second textual content feature) are ranked according to how each is to be in an image [16], we rank the set of candidate venues). 
see, e.g., Kumar, “Twitter now with integrated photo-sharing service & completely new twitter search,” TechShrimp (https://web.archive.org/) (June 1, 2011)).
Regarding claim 6, the combination of Cao, Dotan-Cohen, and Yu teaches all of the limitations as described in claim 1 above. 
Cao further teaches wherein the extracted metadata comprises one or more of:
Global Positioning System (GPS) data, geotag data, and check-in data associated with each digital post of the first plurality of digital posts (Cao at p. 641, right column, “II.B, Data Preprocessing and Labeling,” first full paragraph, teaches using geotagged tweets (extracted metadata being geotag data associated with each digital post)).
Regarding claim 8, Cao teaches [a] non-transitory computer readable medium having stored therein a program for making a computer execute a method of generating a predictive model of categories of venues visited by a user, the method comprising:
training a . . . Neural Network (Cao at p. 644, left column, “III.C, Ranking Geo-located Venues”, first partial paragraph, teaches we use a Support Vector Machine (Scikit-learn <http://scikit-learn.org>) (that is, training a . . . Neural Network)) by:
extracting a content feature from each of a first plurality of digital posts to an online social media platform associated with a plurality of users (Cao at p. 641, right column, “II.B Data Preprocessing & Labeling,” last full paragraph, teaches identify[ing] those tweets with text containing mention of a Foursquare venue name geo-located in the neighborhood of a tweet (text produced by extracting a content feature from each of a plurality of digital posts . . . .); Cao, right column of p. 641, “B. Data Preprocessing & Labeling,” first paragraph, teaches [t]o provide ground truth for training and evaluation, we need the geo-location and venue of each tweet . . . Thus we decided to use geotagged tweets for experiments (that is, a first plurality of digital posts to an online social media platform with a plurality of users)), 
extracting metadata associated with each of the second plurality of digital posts (Cao at p. 641, right column, Section II.B, first full paragraph, teaches using geotagged tweets (extracting metadata associated with each of the plurality of digital posts)),
determining venue categories each associated with a digital post of the first plurality of digital posts based on the extracted metadata (Cao right column, Section II.B, first full paragraph, teaches geographic information of a tweet was only used as ground truth for evaluation (using geographic information of a tweet as ground truth corresponds to determining a venue category associated with each digital post based on the extracted metadata); correspondingly, see Specification ¶ 0058, which discloses a training process 400 in which ground-truth labels are derived from timestamp metadata), and
optimizing one or more parameters of a predictor model (Cao at p. 644, left column, Section VI, last partial paragraph, teaches [a] common use of predictor model); see also PGPUB ¶ 0060 in which “parameters of a predictor model may be optimized . . . based on the association between the determined ground-truth labels and the at least one content feature extracted”, which Examiner notes corresponds to a SVM) based on an association between the determined venue categories and the extracted content features (Cao at p. 641, right column, Section II.B, last full paragraph, teaches that [t]he venue information (venue category) serves only as ground truth labels (association with the extracted content features) for our experiments);
extracting a plurality of content features (Cao, right column of p. 640, II.A. Data Collection,” second partial paragraph, teaches [u]sing the Foursquare API . . . we collected all the non-private venues within the bounding box, then collected all tips associated with each of these venues) from a second plurality of digital posts to an online social media platform associated with a first user (Cao, right column of p. 640, “II.A. Data Collection,” first paragraph, teaches we collected tweets within the bounding box . . . . We then invoked the Twitter REST API to collect each user’s list of followers and followees (that is, the user’s list includes a second plurality of digital posts to an online social media platform); Cao, left column of p. 641, “II.A. Data Collection,” first partial paragraph, teaches [t]he Foursquare API also provides also provides the corresponding Twitter account of a Foursquare user, if one exists . . . to identify the same user across different social networks (that is, the same user an association, being from a second plurality of digital posts to an online social media platform associated with a first user)), the plurality of content features comprising a least a first content feature from a first digital post indicative of a first venue and a second content feature from a second digital post indicative of a second venue different from the first venue (Cao, left column of p. 645, “IV.B. Experimental Results,” first paragraph, teaches we are interested in inferring which specific branch of a store 11 tweet was posted at, from multiple venues of a chain store distributed over the San Francisco Bay Area (that is, tweets over multiple venues are a first digital post indicative of a first venue and a second content feature from a second digital post indicative of a second venue different from the first venue). Such inference is useful for business analysis of chain stores. For example, inferring that a tweet was posted at the Starbucks at Berkeley or the Starbucks at Stanford can facilitate better understanding of user purchasing behavior at different campuses, or deciding on whether to conduct a campus promotion at Berkeley and/or Stanford (that is, , extracting a first content feature from a first digital post); Cao at p. 640, right column, “II.A Data Collection”, first full paragraph, teaches that tweets (plurality of digital posts) collected [from Twitter] (an online social media platform));
aggregating the plurality of content features (Cao, Fig. 2, teaches (note, Examiner’s annotations within the bounded text box):

    PNG
    media_image1.png
    562
    633
    media_image1.png
    Greyscale

Cao, at p. 641, left column, “II.A. Data Collection”, first full paragraph, teaches [a] heterogeneous social network (that is, a plurality of digital posts) can be constructed based on the multiple types of entities and relationships we collected (that is, “collected” is aggregating, where “multiple types of entities and relationships” being aggregating the plurality of content features));
inferring a frequency . . . of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features (Cao, right column of p. 643 to left column of p. 644, “III. Venue Inference Method, C. Ranking Geo-located Venues,” first paragraph, teaches [b]ased on features extracted from our constructed social network and available geographic data, we can now estimate the existence of probability of any given link between tweets and venues. That is to say, we can estimate                         
                            P
                            
                                
                                    y
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    =
                                    1
                                
                            
                        
                    , the probability (that is, inferring) of ti being posted at vp (that is, a probability determination is inferring a frequency . . . of visits) [using] a support Vector Machine (Scikit-Learn) with a linear kernel and default parameters as the classifier. Probability estimates are enabled as output and features (that is, the probability output is inferring a frequency . . . of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features); see Cao, left column of p. 641, “II. Dataset, A. Data Collection,” first partial paragraph, which in relation to training data formation on venue frequency, teaches [that] we collected the mayorship information [of Foursquare], which denotes the user who had the most checkin records at a particular venue) using the . . . Neural Network including the optimized predictor model (Cao at p. 644, left column, “III.C, Ranking Geo-located Venues”, first partial paragraph, teaches we use a Support Vector Machine (Scikit-learn <http://scikit-learn.org>) (using a . . . neural network)) . . . ; and
determining at least one venue category of the plurality of venue categories associated with the second plurality of digital posts (Cao at p. 640, left column, “I. Introduction”, teaches that we present Venue Inference for Tweets (Vit) (that is, determining at least one venue category of the plurality of venue categories associated with the second plurality of digital posts)) . . . , wherein each venue category corresponds to a respective plurality of venues (Cao at p. 642, right column, “III.A. Exploiting the Social Network”, last partial paragraph, teaches vp is Chef Chu’s in Los Altos, vq is Cooking Papa in Mountain View (that is, respective plurality of venues), and both of them belong to the [venue] category Chinese restaurant (that is, each venue category corresponds to a respective plurality of venues)).
Though Cao teaches the feature of venue inference through machine learning prediction, Cao, however, does not explicitly teach -
[a] non-transitory computer readable medium having stored therein a program for making a computer execute a method . . . :
* * *
inferring . . . a regularity of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features . . . , wherein the inferred frequency is a number of occurrences of the visits to each of the plurality of venue categories within a specific time period, and the inferred regularity is a measure of time intervals between the visits to each of the plurality of venue categories; and
determining . . . based on at least one of the inferred frequency of visits to each of the plurality of venue categories exceeding a threshold number of occurrences and the inferred regularity of visits to each of the plurality of venue categories exceeding a threshold measure of time, . . . .
But Dotan-Cohen teaches -
[a] non-transitory computer readable medium having stored therein a program for making a computer execute a method (Dotan-Cohen ¶ 0144 teaches one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method of inferring a probable future user action) . . . :
* * *
inferring . . . a regularity of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features . . . , the inferred regularity is a measure of time intervals between the visits to each of the plurality of venue categories (Dotan-Cohen ¶ 0064 teaches characterize[ing] contextual information associated with the user activity event, such as determining that a location associated with the activity corresponds to a . . . venue of interest to the user (such as the user’s home, work, gym, or the like) based on the frequency of user visits. For example, the user’s home hub may be determined . . . to be the location where the user spends most of her time between 8 PM and 6 AM. (that is, the inferred regularity is a measure of time intervals between the visits to each of the plurality of venue categories)); and
determining . . . based on at least one of the inferred frequency of visits to each of the plurality of venue categories exceeding a threshold number of occurrences and the inferred regularity of visits to each of the plurality of venue categories exceeding a threshold measure of time (Dotan-Cohen ¶ 0025 teaches [a] confidence score may be based on the strength of the pattern, which may be determined by the number of observations used to determine a pattern, how frequently the user activity is consistent with the pattern, the age or freshness of the activity observations, the number of features in common with the activity observations that make up the pattern, or similar measurements. . . . [A] minimum confidence score may be needed before using the activity pattern to provide such experiences or the services . . . such that only activity patterns having a 0.6 (or greater) likelihood of predicting user activity may be considered (that is, determining . . . based on at least one of the inferred frequency of visits to each of the plurality of venue categories exceeding a threshold number of occurrences); Dotan-Cohen ¶ 0126 teaches once an activity pattern is determined, it can be used to determine that a probable future activity event will occur at inferred regularity of visits) that is a threshold time from a present time (e.g., at or within three hours, twelve hours, one day, five days, two weeks, etc., from the current time) by analyzing the exercise pattern and/or current or recent information about user activity (that is, the inferred regularity of visits to each of the plurality of venue categories exceeding a threshold measure of time)), . . . .
Cao and Dotan-Cohen are from the same or similar field of endeavor. Cao teaches geo-locating the venue of a tweet can facilitate a better understanding of a user’s geographic context for provisioning services. Dotan-Cohen teaches determining user activity patterns to infer user intent or predict future activity of the user via a neural network. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify Cao pertaining to geo-location of tweets with user activity pattern inferences of Dotan-Cohen.
The motivation for doing so is so that inferred user intent or predicted future actions may be used to provide improved user experiences. (Dotan-Cohen, Abstract).
Though Cao and Dotan-Cohen teach venue inferences via machine learning techniques including neural networks, the combination of Cao and Dotan-Cohen, however, does not explicitly teach doing so through a “Convolutional Neural Network.” 
But Yu teaches using “deep convolutional neural networks” for visual sentiment analysis on a dataset collected from a social media network including text and related images. (Yu, Abstract).
Cao, Dotan-Cohen, and Yu are from the same or similar field of endeavor. Cao teaches geo-locating the venue of a tweet can facilitate a better understanding of a user’s geographic context for provisioning services. Dotan-Cohen teaches determining Yu teaches deep learning models in a convolutional neural network to generate sentiment analysis of social media network data Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify Cao pertaining to geo-location of tweets with user activity pattern inferences of Dotan-Cohen via the convolutional neural network of Yu.
The motivation for doing so is to improve data processing performance of social media network data by use of a convolutional neural network. (Yu at p. 3, “1. Introduction,” first partial paragraph).
Regarding claim 10, the combination of Cao, Dotan-Cohen, and Yu teaches all of the limitations as described in claim 8 above.
Cao further teaches wherein the extracting the first content feature from the first digital post comprises extracting at least one of a first visual content feature and a first textual content feature from the first digital post (Cao at p. 642, left column, Section III, first paragraph, teaches visual content features and textual content feature extraction are treated equally, recognizing that [s]imilarly to the object recognition task (first visual content feature) where a fixed set of objects (first visual content feature and first textual content feature) are ranked according to how each is to be in an image [16], we rank the set of candidate venues); and
wherein the extracting the second content feature from the second digital post comprises extracting at least one of a second visual content feature and a second textual content feature from the second digital post (Cao at p. 642, left column, Section III, first paragraph, teaches visual content features and textual content visual content feature) where a fixed set of objects (second visual content feature and second textual content feature) are ranked according to how each is to be in an image [16], we rank the set of candidate venues). 
Examiner notes that visual content features and textual content features are available for extraction through social media services such as Twitter because, as of the effective filing date of the invention, Tweets can include text as well as images (see, e.g., Kumar, “Twitter now with integrated photo-sharing service & completely new twitter search,” TechShrimp (https://web.archive.org/) (June 1, 2011)).
Regarding claim 13, the combination of Cao, Dotan-Cohen, and Yu teaches all of the limitations as described in claim 8 above.
Cao further teaches wherein the extracted metadata comprises one or more of:
Global Positioning System (GPS) data, geotag data, and check-in data associated with each digital post of the first plurality of digital posts (Cao at p. 641, right column, Section II.B, first full paragraph, teaches using geotagged tweets (extracted metadata being geotag data associated with each digital post of the first plurality of digital posts)).
Regarding claim 15, Cao teaches [a] server apparatus comprising:
* * *
training a . . . Neural Network (Cao at p. 644, left column, “III.C, Ranking Geo-located Venues”, first partial paragraph, teaches we use a Support Vector training a . . . Neural Network)) by:
extracting a content feature from each of a first plurality of digital posts to an online social media platform associated with a plurality of users (Cao at p. 641, right column, “II.B Data Preprocessing & Labeling,” last full paragraph, teaches identify[ing] those tweets with text containing mention of a Foursquare venue name geo-located in the neighborhood of a tweet (text produced by extracting a content feature from each of a plurality of digital posts . . . .); Cao, right column of p. 641, “B. Data Preprocessing & Labeling,” first paragraph, teaches [t]o provide ground truth for training and evaluation, we need the geo-location and venue of each tweet . . . Thus we decided to use geotagged tweets for experiments (that is, a first plurality of digital posts to an online social media platform with a plurality of users)), 
extracting metadata associated with each of the second plurality of digital posts (Cao at p. 641, right column, Section II.B, first full paragraph, teaches using geotagged tweets (extracting metadata associated with each of the plurality of digital posts)),
determining venue categories each associated with a digital post of the first plurality of digital posts based on the extracted metadata (Cao right column, Section II.B, first full paragraph, teaches geographic information of a tweet was only used as ground truth for evaluation (using geographic information of a tweet as ground truth determining a venue category associated with each digital post based on the extracted metadata); correspondingly, see Specification ¶ 0058, which discloses a training process 400 in which ground-truth labels are derived from timestamp metadata), and
optimizing one or more parameters of a predictor model (Cao at p. 644, left column, Section VI, last partial paragraph, teaches [a] common use of SVMs is to train a separate one-against-all model (predictor model); see also PGPUB ¶ 0060 in which “parameters of a predictor model may be optimized . . . based on the association between the determined ground-truth labels and the at least one content feature extracted”, which Examiner notes corresponds to a SVM) based on an association between the determined venue categories and the extracted content features (Cao at p. 641, right column, Section II.B, last full paragraph, teaches that [t]he venue information (venue category) serves only as ground truth labels (association with the extracted content features) for our experiments);
extracting a plurality of content features (Cao, right column of p. 640, II.A. Data Collection,” second partial paragraph, teaches [u]sing the Foursquare API . . . we collected all the non-private venues within the bounding box, then collected all tips associated with each of these venues) from a second plurality of digital posts to an online social media platform associated with a first user (Cao, right column of p. 640, “II.A. Data Collection,” first paragraph, teaches we collected tweets within the bounding box . . . . We then invoked the Twitter a second plurality of digital posts to an online social media platform); Cao, left column of p. 641, “II.A. Data Collection,” first partial paragraph, teaches [t]he Foursquare API also provides also provides the corresponding Twitter account of a Foursquare user, if one exists . . . to identify the same user across different social networks (that is, the same user an association, being from a second plurality of digital posts to an online social media platform associated with a first user)), the plurality of content features comprising a least a first content feature from a first digital post indicative of a first venue and a second content feature from a second digital post indicative of a second venue different from the first venue (Cao, left column of p. 645, “IV.B. Experimental Results,” first paragraph, teaches we are interested in inferring which specific branch of a store 11 tweet was posted at, from multiple venues of a chain store distributed over the San Francisco Bay Area (that is, tweets over multiple venues are a first digital post indicative of a first venue and a second content feature from a second digital post indicative of a second venue different from the first venue). Such inference is useful for business analysis of chain stores. For example, inferring that a tweet was posted at the Starbucks at Berkeley or the Starbucks at Stanford can facilitate better understanding of user purchasing behavior at different campuses, or deciding on whether to conduct a campus promotion at Berkeley and/or Stanford (that is, , extracting a first content feature from a first digital post); Cao at p. 640, right column, “II.A Data Collection”, first full paragraph, teaches that tweets (plurality of digital posts) collected [from Twitter] (an online social media platform));
aggregating the plurality of content features (Cao, Fig. 2, teaches (note, Examiner’s annotations within the bounded text box):

. 
    PNG
    media_image1.png
    562
    633
    media_image1.png
    Greyscale

Cao, at p. 641, left column, “II.A. Data Collection”, first full paragraph, teaches [a] heterogeneous social network (that is, a plurality of digital posts) can be constructed based on the multiple types of entities and relationships we collected (that is, “collected” is aggregating, where “multiple types of entities and relationships” being aggregating the plurality of content features));
inferring a frequency . . . of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features (Cao, right column of p. 643 to left column of p.                         
                            P
                            
                                
                                    y
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    =
                                    1
                                
                            
                        
                    , the probability (that is, inferring) of ti being posted at vp (that is, a probability determination is inferring a frequency . . . of visits) [using] a support Vector Machine (Scikit-Learn) with a linear kernel and default parameters as the classifier. Probability estimates are enabled as output and features (that is, the probability output is inferring a frequency . . . of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features); see Cao, left column of p. 641, “II. Dataset, A. Data Collection,” first partial paragraph, which in relation to training data formation on venue frequency, teaches [that] we collected the mayorship information [of Foursquare], which denotes the user who had the most checkin records at a particular venue) using the . . . Neural Network including the optimized predictor model (Cao at p. 644, left column, “III.C, Ranking Geo-located Venues”, first partial paragraph, teaches we use a Support Vector Machine (Scikit-learn <http://scikit-learn.org>) (using a . . . neural network)) . . . ; and
determining at least one venue category of the plurality of venue categories associated with the second plurality of digital posts (Cao at p. 640, left column, “I. Introduction”, teaches that we present Venue Inference for Tweets (Vit) (that is, determining at least one venue category of the plurality of venue categories associated with the second plurality of digital posts)) . . . , wherein each venue category corresponds to a respective plurality of venues (Cao at p. 642, right column, “III.A. Exploiting the Social Network”, last partial paragraph, teaches vp is Chef Chu’s in Los Altos, vq is Cooking Papa in Mountain View (that is, respective plurality of venues), and both of them belong to the [venue] category Chinese restaurant (that is, each venue category corresponds to a respective plurality of venues)).
Though Cao teaches venue inference through machine learning prediction, Cao, however, does not explicitly teach -
a memory storing digital content posted to an online social media platform comprising a plurality of digital posts associated with a first user; a processor executing a process . . . :
* * *
inferring . . . a regularity of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features . . . , wherein the inferred frequency is a number of occurrences of the visits to each of the plurality of venue categories within a specific time period, and the inferred regularity is a measure of time intervals between the visits to each of the plurality of venue categories; and
determining . . . based on at least one of the inferred frequency of visits to each of the plurality of venue categories exceeding a threshold number of occurrences and the inferred regularity of visits to each of the plurality of venue categories exceeding a threshold measure of time, . . . .
Dotan-Cohen teaches -
a memory storing digital content posted to an online social media platform comprising a plurality of digital posts associated with a first user; a processor executing a process (Dotan-Cohen ¶ 0144 teaches one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method of inferring a probable future user action) . . . :
* * *
inferring . . . a regularity of visits to each of a plurality of venue categories for the second plurality of digital posts from the aggregated plurality of content features . . . , the inferred regularity is a measure of time intervals between the visits to each of the plurality of venue categories (Dotan-Cohen ¶ 0064 teaches characterize[ing] contextual information associated with the user activity event, such as determining that a location associated with the activity corresponds to a . . . venue of interest to the user (such as the user’s home, work, gym, or the like) based on the frequency of user visits. For example, the user’s home hub may be determined . . . to be the location where the user spends most of her time between 8 PM and 6 AM. (that is, the inferred regularity is a measure of time intervals between the visits to each of the plurality of venue categories)); and
determining . . . based on at least one of the inferred frequency of visits to each of the plurality of venue categories exceeding a threshold number of occurrences and the inferred regularity of visits to each of the plurality of venue categories exceeding a threshold measure of time (Dotan-Cohen ¶ 0025 teaches determining . . . based on at least one of the inferred frequency of visits to each of the plurality of venue categories exceeding a threshold number of occurrences); Dotan-Cohen ¶ 0126 teaches once an activity pattern is determined, it can be used to determine that a probable future activity event will occur at a future time (that is, inferred regularity of visits) that is a threshold time from a present time (e.g., at or within three hours, twelve hours, one day, five days, two weeks, etc., from the current time) by analyzing the exercise pattern and/or current or recent information about user activity (that is, the inferred regularity of visits to each of the plurality of venue categories exceeding a threshold measure of time)), . . . .
Cao and Dotan-Cohen are from the same or similar field of endeavor. Cao teaches geo-locating the venue of a tweet can facilitate a better understanding of a user’s geographic context for provisioning services. Dotan-Cohen teaches determining user activity patterns to infer user intent or predict future activity of the user via a neural network. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify Cao pertaining to geo-location of tweets with user activity pattern inferences of Dotan-Cohen.
Dotan-Cohen, Abstract).
Though Cao and Dotan-Cohen teach venue inferences via machine learning techniques including neural networks, the combination of Cao and Dotan-Cohen, however, does not explicitly teach doing so through a “Convolutional Neural Network.” 
But Yu teaches using “deep convolutional neural networks” for visual sentiment analysis on a dataset collected from a social media network including text and related images. (Yu, Abstract).
Cao, Dotan-Cohen, and Yu are from the same or similar field of endeavor. Cao teaches geo-locating the venue of a tweet can facilitate a better understanding of a user’s geographic context for provisioning services. Dotan-Cohen teaches determining user activity patterns to infer user intent or predict future activity of the user via a neural network. Yu teaches deep learning models in a convolutional neural network to generate sentiment analysis of social media network data Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify Cao pertaining to geo-location of tweets with user activity pattern inferences of Dotan-Cohen via the convolutional neural network of Yu.
The motivation for doing so is to improve data processing performance of social media network data by use of a convolutional neural network. (Yu at p. 3, “1. Introduction,” first partial paragraph).
	Regarding claim 17, the combination of Cao, Dotan-Cohen, and Yu teaches all of the limitations as described in claim 15 above.
Cao further teaches -
wherein the extracting the first content feature from the first digital post comprises extracting at least one of a first visual content feature and a first textual content feature from the first digital post (Cao at p. 642, left column, Section III, first paragraph, teaches visual content features and textual content feature extraction are treated equally, recognizing that [s]imilarly to the object recognition task (first visual content feature) where a fixed set of objects (first visual content feature and first textual content feature) are ranked according to how each is to be in an image [16], we rank the set of candidate venues); and
wherein the extracting the second content feature from the second digital post comprises extracting at least one of a second visual content feature and a second textual content feature from the second digital post (Cao at p. 642, left column, Section III, first paragraph, teaches visual content features and textual content feature extraction because either content form is treated [s]imilarly to [an] object recognition task (second visual content feature) where a fixed set of objects (second visual content feature and second textual content feature) are ranked according to how each is to be in an image [16], we rank the set of candidate venues). 
Examiner notes that visual content features and textual content features are available for extraction through social media services such as Twitter because, as of the effective filing date of the invention, Tweets can include text as well as images (see, e.g., Kumar, “Twitter now with integrated photo-sharing service & completely new twitter search,” TechShrimp (https://web.archive.org/) (June 1, 2011)).
10.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., “Inferring Crowd-Sourced Venues for Tweets,” (IEEE Int’l Conference on Big Data, October 29, 2015) [hereinafter Cao] in view of in view of U.S. Published Patent Appl’n 20170140285 to Dotan-Cohen et al. [hereinafter Dotan-Cohen], and Yu et al., “Visual and Textual Sentiment Analysis of a Microblog using Deep Convolutional Neural Networks,” Algorithms (21 June 2016) [hereinafter Yu], and further in view of U.S. Published Patent Appl’n 20120047011 to Rippetoe [hereinafter Rippetoe].
Regarding claims 2, 9 and 16, the combination of Cao, Dotan-Cohen, and Yu teaches all of the limitations as described in claims 1, 8, and 15 above, respectively.
Though Cao, Dotan-Cohen, and Yu teaches the feature of inferred venue of user activity through social media data, the combination of Cao, Dotan-Cohen, and Yu does not explicitly teach -
automatically generating a digital communication, and sending the digital communication to the first user associated with the second plurality of digital posts to the online social media platform based on the determined one of a frequently visited venue category and a regularly visited venue category.
But Rippetoe teaches automatically generating a digital communication, and sending the digital communication to a first user associated with the plurality of digital posts to the online social media platform based on the determined one of a frequently visited venue category and a regularly visited venue category (Rippetoe ¶ 0009 teaches operative conditions to social media systems, such as include operative connections to social media systems, such as FACEBOOK™, TWITTER™, FOURSQUARE™, and the like. In such embodiments, aspects of the present system may offer marketing content to consumers in connection with “check-in” associated with the plurality of digital posts to the online social media platform) of these social media systems. For example, if a given mobile device user “checks in” at a merchant location via a social media system (based on the determined one of a frequently visited venue category and a regularly visited venue category), then that mobile device user may automatically receive a marketing offer associated with that merchant location (automatically generating a digital communication, and sending the digital communication)).
Cao, Dotan-Cohen, Yu, and Rippetoe are from the same or similar field of endeavor. Cao teaches geo-locating the venue of a tweet can facilitate a better understanding of a user’s geographic context for provisioning services. Dotan-Cohen teaches determining user activity patterns to infer user intent or predict future activity of the user via a neural network. Yu teaches deep learning models in a convolutional neural network to generate sentiment analysis of social media network data. Rippetoe teaches proximity-based marketing delivery. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Rippetoe pertaining to a mobile device user to automatically receive a marketing offer associated with a merchant location with the geo-location and analysis combination through a convolutional neural network of Cao, Dohan-Cohen, and Yu.
The motivation for doing so is for companies or marketers generate content (e.g., advertising content) to be distributed to mobile devices of consumers as those consumers become geographically proximate to physical locations associated with the companies or marketers to better reach a marketing objective. (Rippetoe, Abstract).
11.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., “Inferring Crowd-Sourced Venues for Tweets,” (IEEE Int’l Conference on Big Data, October 29, 2015), [hereinafter Cao] in view of U.S. Published Patent Appl’n 20170140285 to Dotan-Cohen et al. [hereinafter Dotan-Cohen], and Yu et al., “Visual and Textual Sentiment Analysis of a Microblog using Deep Convolutional Neural Networks,” Algorithms (21 June 2016) [hereinafter Yu], and further in view of Jin et al., Reinforced Similarity Integration in Image-Rich Information Networks, IEEE Transactions on Knowledge & Data Engineering, (Feb. 2013) [hereinafter Jin].
Regarding claims 4, 11, and 18, the combination of Cao , Dotan-Cohen, and Yu teaches all of the limitations as described in claims 1, 8 and 15 above, respectively.
Though Cao, Dotan-Cohen, and Yu teach the feature of extracting features from social media data for user activity prediction, including inferring venues, the combination of Cao, Dotan-Cohen, and Yu, however, does not explicitly teach -
wherein the extracting the first content feature from the first digital post comprises:
extracting both a first visual content feature and a first textual content feature from the first digital post; and
integrating the first visual content feature and the first textual content feature to generate a first integrated content feature;
wherein the extracting the second content feature from the second digital post comprises:
extracting both a second visual content feature and a second textual content feature from the second digital post; and
integrating the second visual content feature and the second textual content feature to generate a second integrated content feature; and
wherein aggregating the first content feature and the second content feature together comprises aggregating the first integrated content feature and the second integrated content feature.
But Jin teaches wherein the extracting the first content feature from the first digital post comprises:
extracting both a first visual content feature and a first textual content feature from the first digital post (Jin at p. 454, right column, Section 6.1, second and third paragraphs, teaches that [f]or image feature extraction (extracting first visual content feature), we extracted CEDD [24], . . . [and t]ag preprocessing. We change all tags (first textual content feature) to lower case. . . . (being processed); and
integrating the first visual content feature and the first textual content feature to generate a first integrated content feature (Jin at p. 448, right column, “I. Introduction”, first partial paragraph, teaches that [i]ntegration-based (integrating) approaches [11], [12], [13] use linear or nonlinear combination of the textual (first textual content feature) and visual features (first visual content feature));
wherein the extracting the second content feature from the second digital post comprises:
extracting both a second visual content feature and a second textual content feature from the second digital post (Jin at p. 448, right column, “I. Introduction”, first partial paragraph, teaches that [i]ntegration-based (integrating) approaches [11], [12], [13] use linear or nonlinear combination of the textual (a second textual content feature) and visual features (includes a second visual content feature); Examiner notes that first and second visual and textual features are taught as being extracted by Jin because the plural “features” corresponds to more than one each of a textual feature and a visual feature; see also, e.g., Jin Fig. 1); and
integrating the second visual content feature and the second textual content feature to generate a second integrated content feature (Jin at p. 448, right column, “I. Introduction”, first partial paragraph, teaches that [i]ntegration-based (integrating) approaches [11], [12], [13] use linear or nonlinear combination of the textual (first textual content feature) and visual features (first visual content feature)); and
wherein aggregating . . . comprises aggregating the first integrated content feature and the second integrated content feature (Jin at p. 449, right column, Section 2, first full paragraph, teaches [e]very image has a D-dimensional content feature F ∈ RD, which is either a single type of feature or a combination (aggregating) of multiple types of features (first integrated content feature and second integrated content feature)).
Cao, Dotan-Cohen, Yu, and Jin are from the same or similar field of endeavor. Cao teaches geo-locating the venue of a tweet can facilitate a better understanding of a user’s geographic context for provisioning services. Dotan-Cohen teaches determining user activity patterns to infer user intent or predict future activity of the user via a neural network. Yu teaches deep learning models in a convolutional neural network to Jin teaches how to perform information retrieval and recommendation in a (heterogeneous) image-rich information network. Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jin pertaining to integrating textual content and visual content features via a convolutional neural network of Cao, Dotan-Cohen, and Yu.
The motivation for doing so is to introduce the concept of (heterogeneous) image-rich information network and the problem of how to perform information retrieval and recommendation in such networks, and in such manner, improve information retrieval. (Jin, Abstract).
12.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., “Inferring Crowd-Sourced Venues for Tweets,” (IEEE Int’l Conference on Big Data, October 29, 2015), [hereinafter Cao] in view of U.S. Published Patent Appl’n 20170140285 to Dotan-Cohen et al. [hereinafter Dotan-Cohen], and Yu et al., “Visual and Textual Sentiment Analysis of a Microblog using Deep Convolutional Neural Networks,” Algorithms (21 June 2016) [hereinafter Yu], and further in view of Li et al., “Fine-Grained Location Extraction from Tweets with Temporal Awareness,” SIGIR (ACM July 2014) [hereinafter Li].
Regarding claims 7, 14, and 20, the combination of Cao, Dotan-Cohen, and Yu teaches all of the limitations as described in claims 1, 8 and 15 above, respectively.
Cao, Dotan-Cohen, and Yu teaches the feature of extracting data from social media posts via a convolutional neural network, the combination of Cao, Dotan-Cohen, and Yu, however, does not explicitly teach -
sorting the second plurality of digital posts into a first group of digital posts and a second group of digital post based on temporal data associated with each digital post; and
wherein the inferring a frequency and a regularity of visits to a venue category comprises:
inferring a first a frequency and a regularity of visits to a venue category associated with the first group of digital posts; and
inferring a second a frequency and a regularity of visits to a venue category associated with the second group of digital post.
But Li teaches -
sorting the plurality of digital posts into a first group of digital posts and a second group of digital post based on temporal data associated with each digital post (Li at p. 44, left column, “I. Introduction”, item 3, teaches extract[ing] each point-of-interest (POI) mention in a tweet and predict whether the user has visited, is currently at, or will soon visit this POI; Li at p. 46, left column, Section 3.1, first full paragraph, teaches a [Point-of-Interest (POI)] temporal groups based on {last-six-hours, present, next-six-hours} (sorting the plurality of digital posts into a first group of digital posts and a second group of digital posts)); and
wherein the inferring at least one of a frequency and a regularity of visits to a venue category comprises: inferring a first at least one of a frequency and a regularity of visits to a venue category associated with the first group of digital posts (Li at p. 45, right column, Section 2, first full paragraph, teaches In these 3,570 tweets, there are 3,977 candidate POI mentions which involve 906 distinct candidate POI names. Table 2 reports the distribution of the labels assigned to the 3,977 candidate POI mentions. Observe that 51.7% of the candidate POI mentions are truly locations. Among them, the numbers of POIp (venue category associated with a first group of digital posts), POIz , and POIf are 14.9% (inferring a first at least one of a frequency and a regularity of visits to a venue category), 58.5%, and 26.6% respectively); and
inferring a second at least one of a frequency and a regularity of visits to a venue category associated with the second group of digital post (Li at p. 45, right column, Section 2, first full paragraph, teaches In these 3,570 tweets, there are 3,977 candidate POI mentions which involve 906 distinct candidate POI names. Table 2 reports the distribution of the labels assigned to the 3,977 candidate POI mentions. Observe that 51.7% of the candidate POI mentions are truly locations. Among them, the numbers of POIp, POIz (a venue category associated with a second group of digital posts), and POIf are 14.9%, 58.5% (inferring a second at least one of a frequency and a regularity of visits to a venue category), and 26.6% respectively).
Cao, Dotan-Cohen, Yu, and Li are from the same or similar field of endeavor. Cao teaches geo-locating the venue of a tweet can facilitate a better understanding of a user’s geographic context for provisioning services. Dotan-Cohen teaches determining user activity patterns to infer user intent or predict future activity of the user via a neural network. Yu teaches deep learning models in a convolutional neural network to Li teaches how to perform information retrieval and recommendation in a (heterogeneous) image-rich information network. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Li pertaining to temporal awareness of a network’s content features with the user activity prediction of Cao, Dotan-Cohen, and Yu.
The motivation for doing so is to extract each point-of-interest (POI) mention in a tweet and predict whether the user has visited, is currently at, or will soon visit this POI to increase the effectiveness of the user activity prediction. (Li, Abstract).
Response to Arguments
13.	Applicant’s arguments have been fully considered, and responds below.
14.	Applicant argues Cao and Priness “do not teach or suggest [the features of amended claim 1].” 
Applicant submits that “Cao does not describe inferring a plurality of venue categories for a plurality of posts from a user, let alone inferring a frequency and regularity of visits to each of the plurality of venue categories for the plurality of posts”, because “Cao describes a heterogeneous social network that is constructed from posts from a multiple of users on Twitter and Foursquare. See Cao, FIG. 2 and accompanying text. Within this network each venue is associated with one of many different categories, and using this network Cao describes inferring a venue for a single post”. (Response at p. 12).
Cao, the Examiner respectfully disagrees. The Applicant appears to argue the social network of the claims is a homogenous social network; however, the claims merely recite “an online social medial platform,” which a person having ordinary skill in the art as of the effective filing data of the Applicant’s invention would understand functions to access social networks such as Foursquare and Twitter (see Cao, left column of p. 641, “II.A. Dataset, A. Data Collection,” first partial paragraph (“information was collected in order to identify the same user across different social network.”)).  
With respect to Priness, Examiner agrees in view of the Applicants amendment to the claims. Examiner cites to Dotan-Cohen and Yu as teaching the features relating to Applicant’s claims, as set out in detail in the rejections herein.
Moreover, the rejections hereinabove clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
Conclusion
15.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/K.L.S./
Examiner, Art Unit 2122

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184